DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, sub-group Ia, encompassing claims 1-11 is acknowledged – claim 12 is a linking claim and is also examined.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 1-12 are objected to because of the following informalities:

Claim 1 recites “electrically connected with at least one of the wiring layers” which should recite “electrically connected with at least one of the plurality of wiring layers” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

	Claims 1-4 and 12 each recite “the optical device” which should each recite “the at least one optical device” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

	All claims depending on claim 1 incorporate the same issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as obvious over Fiorentino et al. (US 2018/0122785 A1), hereinafter as Fiorentino, in view of Lee (US 2016/0035649 A1).

Claim 1, Fiorentino discloses an integrated circuit (see Fig. 6B) comprising an active transistor area (area of element 220, see [0055] “logic layer 220 comprising at least one logic circuit 222, 224 and a CMOS interconnect layer 230”) with a plurality of wiring layers (plurality of wiring layers of elements 204 and 204A, see [0055] “The CMOS interconnect layer 230 may comprise at a number of electrically conductive lines 203A, 202A embedded in an electrically insulating material 204A” and [0053] “The electrical interconnect layer 310 includes at least one electrically conductive line 203 which is embedded in electrically insulating material 204”) arranged above the active transistor area, the integrated circuit further comprising:
at least one device (element 222, see [0055] “at least one logic circuit 222, 224 … the via extends all the way through the photonics layer 320 and part of the way through the SiP interconnect layer” And see Fig. 6B element 222 electrically connected to the photonics circuitry element 301) integrated in the active transistor area, the device being electrically connected with at least one of the wiring layers (see Fig. 6B and [0055]).
Fiorentino does not explicitly disclose the at least one device is at least one optical device; and at least one optical tunnel extending from the at least one device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area.
Lee discloses the at least one device is at least one optical device (see in particular Fig. 6 elements 250, 251, 253, 255, 232, 236, 238 and see [0080] “The second controller 250 of the second substrate 200 may control transmission of signals between the second optical communication unit 238 (232 and 236) and the second IC part 260 … The second controller 250 may include a second driver 251 controlling an operation of the second optical transmitter 232, a second detector 255 controlling an operation of the second optical receiver 236, and a second electric signal transceiver 253 connected to the first electrical path layer 121 to control transmission/reception of electrical signals.”); and at least one optical tunnel (see elements 123, see [0068] “a first optical path layer 123 providing first optical paths (171 and 175 of FIG. 6)”) extending from the at least one device through a plurality of layers (layers between elements  250, 251, 253, and 255 and element 117; note, at least element 120 is a via wiring, see [0067] “through via structure 120”) to a surface of an uppermost layer of the plurality of layers (surface element 117 of an uppermost layer element 110 of the plurality of layers) facing away from the active transistor area (area of elements 250 and 260; see [0073] “a second IC part 260 comprised of a plurality of circuit elements” [0082] “The second controller 250 may be disposed on the second substrate body 210 and may be configured to include circuit elements such as transistors.) connecting to another optical device (elements 151, 153, 155 of element 150, see [0079] “The first controller 150 may include a first driver 151 controlling an operation of the first optical transmitter 131, a first detector 155 controlling an operation of the first optical receiver 135, and a first electric signal transceiver 153 connected to the first electrical path layer 121 to control transmission/reception of electrical signals.”).
	The at least one optical device of the active transistor area and at least one optical tunnel connecting between the optical device and another optical device as taught by Lee is incorporated as at least one optical device of the active transistor area and at least one optical tunnel connecting between the optical device and another optical device (corresponding to the photonics circuitry) of Fiorentino. The combination discloses the at least one device is at least one optical device; and at least one optical tunnel extending from the at least one device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area (see Fiorentino Fig. 6B the type of logic circuit of element 222 and associated communication unit with respect to the photonics circuitry element 301 is incorporated, and the conductive wiring elements 203 and 203A which connect photonics circuitry element 301 and logic circuit element 222 for which the specific structural implementation is incorporated from Lee to provide optical and electrical coupling; 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the at least one device is at least one optical device; and at least one optical tunnel extending from the at least one device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area as taught by Lee as the at least one device is at least one optical device; and at least one optical tunnel extending from the at least one device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area of Fiorentino because the combination provides improved signal transmission speed, and remarkably suppresses distortion or attenuation in signals, both an electrical path and an optical path for communication can be utilized, and protection of the signal path can be provided (see Lee [0051 & 0059]).

8.	Regarding Claim 2, Fiorentino and Lee disclose the integrated circuit of claim 1, the optical device being configured for a communication using optical signals transmitted through the optical tunnel (see Lee [0068] “a first optical path layer 123 providing first optical paths (171 and 175 of FIG. 6)” and [0077] “The second optical communication unit 232 and 236 may be disposed to send optical signals to the first optical path layer 123 and to receive optical signals outputted from the first optical path layer 123.”; and see Fiorentino Fig. 6B, the combination discloses the optical path between elements 222 and 301).

9.	Regarding Claim 3, Fiorentino and Lee disclose the integrated circuit of claim 1, the optical device being an optical sender configured for sending optical signals through the optical tunnel (see .

10.	Regarding Claim 4, Fiorentino and Lee disclose the integrated circuit of claim 1, the optical device being an optical receiver configured for detecting optical signals sent through the optical tunnel (see Lee Fig. 6 and [0077] “The second optical communication unit 232 and 236 may be disposed to send optical signals to the first optical path layer 123 and to receive optical signals outputted from the first optical path layer 123.”).

11.	Regarding Claim 6, Fiorentino and Lee disclose the integrated circuit of claim 1, the integrated circuit being manufactured by a complementary metal-oxide-semiconductor (CMOS) process (see Fig. 6B element 200 is a CMOS Wafer, and the manufacturing involves a CMOS process), the active transistor area comprising a CMOS wafer (see Fig. 6B element 200 is a CMOS Wafer)
(The language, term, or phrase being manufactured by a complementary metal-oxide-semiconductor (CMOS) process, is directed towards the process of manufacturing. It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  
                As such, the language “being manufactured by a complementary metal-oxide-semiconductor (CMOS) process” only requires the integrated circuit, which does not distinguish the invention from Fiorentino and Lee, who teaches the structure as claimed.).

12.	Regarding Claim 8, Fiorentino and Lee disclose the integrated circuit of claim 1, the optical tunnel being filled with a translucent, dielectric filling material (see Lee [0061] “a transparent insulation layer may be used as the optical path layer 123”).

13.	Regarding Claim 9, Fiorentino and Lee disclose the integrated circuit of claim 8, inner walls of the optical tunnel being coated with a cladding material (see Lee element 128, see [0068] “A first barrier metal layer 128”) having a different refractive index compared to a refractive index of the filling material surrounded by the cladding material (barrier metal and translucent insulation have a different refractive index).

14.	Regarding Claim 10, Fiorentino and Lee disclose the integrated circuit of claim 1, the optical tunnel extending perpendicularly to the active transistor area and the surface of the uppermost wiring (see Lee Fig. 5 and Fiorentino Fig. 6B).

15.	Regarding Claim 11, Fiorentino and Lee disclose the integrated circuit of claim 1, the integrated circuit further comprising one or more optical elements located in the optical tunnel (see Lee the .

16.	Regarding Claim 12, Fiorentino discloses a method for manufacturing an integrated circuit (see Fig. 6B), the method comprising:
manufacturing the integrated circuit comprising an active transistor area (area of element 220, see [0055] “logic layer 220 comprising at least one logic circuit 222, 224 and a CMOS interconnect layer 230”) with a plurality of wiring layers (plurality of wiring layers of elements 204 and 204A, see [0055] “The CMOS interconnect layer 230 may comprise at a number of electrically conductive lines 203A, 202A embedded in an electrically insulating material 204A” and [0053] “The electrical interconnect layer 310 includes at least one electrically conductive line 203 which is embedded in electrically insulating material 204”) arranged above the active transistor area, at least one device (element 222, see [0055] “at least one logic circuit 222, 224 … the via extends all the way through the photonics layer 320 and part of the way through the SiP interconnect layer” And see Fig. 6B element 222 electrically connected to the photonics circuitry element 301) being integrated in the active transistor area, the device being electrically connected with at least one of the wiring layers (see Fig. 6B and [0055]).
Fiorentino does not explicitly disclose the at least one device is at least one optical device; implementing at least one optical tunnel in the integrated circuit, the at least one optical tunnel extending from the at least one optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area.
Lee discloses the at least one device is at least one optical device (see in particular Fig. 6 elements 250, 251, 253, 255, 232, 236, 238 and see [0080] “The second controller 250 of the second substrate 200 may control transmission of signals between the second optical communication unit 238  implementing at least one optical tunnel (see elements 123, see [0068] “a first optical path layer 123 providing first optical paths (171 and 175 of FIG. 6)”) in the integrated circuit (see Figs. 4-6), the at least one optical tunnel extending from the at least one optical device through the plurality of wiring layers (layers between elements  250, 251, 253, and 255 and element 117; note, at least element 120 is a via wiring, see [0067] “through via structure 120”) to a surface of an uppermost wiring layer of the plurality of wiring layers (surface element 117 of an uppermost layer element 110 of the plurality of layers) facing away from the active transistor area (area of elements 250 and 260; see [0073] “a second IC part 260 comprised of a plurality of circuit elements” [0082] “The second controller 250 may be disposed on the second substrate body 210 and may be configured to include circuit elements such as transistors.) connecting to another optical device (elements 151, 153, 155 of element 150, see [0079] “The first controller 150 may include a first driver 151 controlling an operation of the first optical transmitter 131, a first detector 155 controlling an operation of the first optical receiver 135, and a first electric signal transceiver 153 connected to the first electrical path layer 121 to control transmission/reception of electrical signals.”).
The at least one optical device of the active transistor area and at least one optical tunnel connecting between the optical device and another optical device and method of manufacture as taught by Lee is incorporated as at least one optical device of the active transistor area and at least one optical tunnel connecting between the optical device and another optical device (corresponding to the photonics circuitry) and method of manufacture of Fiorentino. The combination discloses the at least one device is at least one optical device; implementing at least one optical tunnel in the integrated circuit, the at least one optical tunnel extending from the at least one optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area (see Fiorentino Fig. 6B the type of logic circuit of element 222 and associated communication unit with respect to the photonics circuitry element 301 is incorporated, and the conductive wiring elements 203 and 203A which connect photonics circuitry element 301 and logic circuit element 222 for which the specific structural implementation is incorporated from Lee to provide optical and electrical coupling and associated method of manufacturing; also see Fiorentino [0045] “the electronic circuitry to control the photonic circuitry and/or to send /receive electrically transmitted data or other signals to/from the photonic circuitry”).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the at least one device is at least one optical device; implementing at least one optical tunnel in the integrated circuit, the at least one optical tunnel extending from the at least one optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area as taught by Lee as the at least one device is at least one optical device; implementing at least one optical tunnel in the integrated circuit, the at least one optical tunnel extending from the at least one optical device through the plurality of wiring layers to a surface of an uppermost wiring layer of the plurality of wiring layers facing away from the active transistor area of Fiorentino because the combination provides improved signal transmission speed, and remarkably suppresses distortion or attenuation in signals, both an electrical path and an optical path for communication can be utilized, and protection of the signal path can be provided (see Lee [0051 & 0059]).

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Fiorentino et al. (US 2018/0122785 A1), hereinafter as Fiorentino, in view of Lee (US 2016/0035649 A1), in view of Zhang et al. (US 2015/0108506 A1), hereinafter as Zhang.

18.	Regarding Claim 5, Fiorentino and Lee disclose the integrated circuit of claim 1, the integrated circuit being manufactured by a very-large-scale integration process (The manner in which the claim is recited, in light of the specification, does not elaborate on the “very-large-scale integration process” in a manner such as to provide a limitation on the structure of the claimed device which includes the integrated circuit – also see Fiorentino [0025] “such electronic ICs can now be manufactured at a large scale”;
The language, term, or phrase manufactured by a very-large-scale integration process, is directed towards the process of manufacturing. It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
.
	However, if one were to interpret the claims so narrowly such as to require a very-large-scale integration verbatim, Fiorentino and Lee do not appear to explicitly disclose the same language.
	Zhang discloses hybrid integrated photonic chips may include a very-large-scale integration structure (see [0057] “The hybrid integrated photonic chips may include: a VLSI circuit”, see [0058] “the hybrid integrated photonic chips can be used in a wide variety of applications, such as: optical communications (for example, in an optical interconnect or an optical link)” The manufacturing process to form the VLSI circuit portion is a VLSI process).
	The very-large-scale integration structure as taught by Zhang is incorporated as a very-large-scale integration structure of Fiorentino and Lee. The combination discloses the integrated circuit being manufactured by a very-large-scale integration process.
	It would have been obvious to incorporate the integrated circuit being manufactured by a very-large-scale integration process as taught by Zhang as the integrated circuit being manufactured by a very-large-scale integration process of Fiorentino and Lee because the combination provides added circuitry and functions which may be used in a variety of applications, wherein fewer or additional components are disclosed as alternatives (see Zhang [0054] “The hybrid integrated photonic chips may be used in a variety of applications. In general, functions of a given hybrid integrated photonic chip may be implemented in hardware and/or in software.” And see [0059] “Furthermore, the embodiments of the hybrid integrated photonic chip may include fewer components or additional components.”).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Fiorentino et al. (US 2018/0122785 A1), hereinafter as Fiorentino, in view of Lee (US 2016/0035649 A1), in view of Carothers (US 2019/0123035 A1).

20.	Regarding Claim 7, Fiorentino and Lee disclose the integrated circuit of claim 1.
Fiorentino and Lee do not disclose the integrated circuit being manufactured by a bipolar complementary metal-oxide-semiconductor (BiCMOS) process, the active transistor area comprising a BiCMOS wafer.
Carothers discloses the integrated circuit being manufactured by a bipolar complementary metal-oxide-semiconductor (BiCMOS) process (see [0002]), the active transistor area comprising a BiCMOS wafer (see [0002] “photonic circuits may be desired to be integrated with a number of semiconductor technologies including but not limited to CMOS, BiCMOS”)
(The language, term, or phrase being manufactured by a bipolar complementary metal-oxide-semiconductor (BiCMOS) process, is directed towards the process of manufacturing. It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods 
                As such, the language “being manufactured by a bipolar complementary metal-oxide-semiconductor (BiCMOS) process” only requires the integrated circuit, which does not distinguish the invention from Fiorentino and Lee, who teaches the structure as claimed.).
	The active transistor area comprising a BiCMOS wafer as taught by Carothers is incorporated as the active transistor area comprising a BiCMOS wafer of Fiorentino and Lee. The combination discloses the integrated circuit being manufactured by a bipolar complementary metal-oxide-semiconductor (BiCMOS) process, the active transistor area comprising a BiCMOS wafer.
	It would have been obvious to incorporate the integrated circuit being manufactured by a bipolar complementary metal-oxide-semiconductor (BiCMOS) process, the active transistor area comprising a BiCMOS wafer as taught by Carothers as the integrated circuit being manufactured by a bipolar complementary metal-oxide-semiconductor (BiCMOS) process, the active transistor area comprising a BiCMOS wafer of Fiorentino and Lee because the combination allows incorporation of bipolar transistors which offer high speed and gain for high-frequency analog portions of the device in addition to the CMOS circuitry; furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known active transistor area wafer for another both in relation to a photonic circuit wherein the two types of wafers are provided together (see Carothers [0002]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818